DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/15/2020, 06/10/2021, and 01/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, in lines 12-13 it is recited that “the bypass resistor being configured to cause the charge current to flow according to an opening/closing operation of the charging FET”. This is unclear since a resistor does not produce energy it could not be configured to cause charge current to flow. For the purposes of the rejection below the Examiner interprets the claim as meaning the bypass line is configured to cause current to flow through the resistor. 
Claims 2-12 depend from claim 1 and are rejected for the same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. [US 2010/0253285].
With respect to claims 1 and 13, Takahashi discloses an apparatus for preventing overcharge of a cell assembly provided in a battery pack [Figs 17-19], the battery pack including at least one secondary battery [10/11], the apparatus comprising: a voltage measuring unit configured to measure a voltage across the cell assembly [33 and/or 12 (see par. 0078 and 0200)]; a charging FET [14a and/or 19 (par. 0076 states 19 is a FET)] provided on a charge/discharge line electrically connecting one of a negative terminal of the cell assembly and a positive terminal of the cell assembly to one of a negative terminal of the battery pack and a positive terminal of the battery pack [as illustrated, i.e. shown between battery and outputs terminals 3/4], the charging FET being configured to control the conduction of a charge current flowing in the charge/discharge line [implicit function of a charging FET, i.e. it opens and closes to control power flow]; a bypass resistor connected in parallel to the charging FET on a bypass line [20 and/or 42], the bypass line electrically connecting two terminals of the charging FET [as illustrated the bypass line is at once side on a drain of the FET and at the other side on the source], and the bypass resistor being configured to cause the charge current to flow according to an opening/closing operation of the charging FET [i.e. when the FET is closed, current will be forced to flow through the bypass line and resistor branch]; and a processor configured to: receive the voltage across the cell assembly from the voltage measuring unit, and control the opening/closing operation of the charging FET based on the voltage across the cell assembly [34 and/or 13’; see also par. 0202-0206].

With respect to claim 2, Takahashi further discloses wherein the processor is configured to turn off the charging FET when the charge current charging the cell assembly flows on the charge/discharge line and the voltage across the cell assembly reaches a predetermined upper limit [par. 0202-0206; i.e. upper limit of battery voltage].

With respect to claim 9, Takahashi further discloses wherein the charging FET includes a gate terminal, a drain terminal and a source terminal [basic parts of a FET], wherein the gate terminal is configured to be electrically connected to the processor, wherein the drain terminal is configured to be electrically connected to the negative terminal of the cell assembly, and wherein the source terminal is configured to be electrically connected to the negative terminal of the battery pack [as depicted in Figs 17-19, also note this would be the configuration for a charging FET due to the direction of the current flow].

With respect to claim 10,Takahashi further discloses wherein the bypass resistor has a first terminal connected on the charge/discharge line connecting the negative terminal of the cell assembly to the drain terminal of the charging FET, and a second terminal connected on the charge/discharge line connecting the negative terminal of the battery pack to the source terminal of the charging FET [as depicted in Figs 17-19, also note this would be the configuration in order for any line to bypass the FET].

With respect to claim 11, Takahashi further discloses a battery management system comprising the apparatus for preventing overcharge according to claim 1 [Figs. 17-19].

With respect to claim 12, Takahashi further discloses a battery pack comprising the apparatus for preventing overcharge according to claim 1 [battery pack 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. [US 2010/0253285] as applied above, and further in view of Vidhi et al. [US 10,661,678].
With respect to claims 3-4 and 14, Takahashi fails to disclose wherein the processor is configured to turn on the charging FET when the charge current charging the cell assembly flows on the charge/discharge line and the voltage across the cell assembly reaches a predetermined lower limit and wherein the processor is configured to repeatedly turn off and on the charging FET when the voltage across the cell assembly reaches each of the predetermined upper limit and the predetermined lower limit while the cell assembly is charged with the charge current.
This difference is known in the art as maintenance charging (turning off and on charging between thresholds) in order keep the battery voltage at specific levels to reduce degradation. Vidhi teaches a charging processor is configured to turn on the charging FET when the charge current charging the cell assembly flows on the charge/discharge line and the voltage across the cell assembly reaches a predetermined lower limit and wherein the processor is configured to repeatedly turn off and on the charging FET when the voltage across the cell assembly reaches each of the predetermined upper limit and the predetermined lower limit while the cell assembly is charged with the charge current [Fig. 3; columns 12-14].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant claims to modify the switching/charging of Takahashi to include the maintenance charging (charging between thresholds) as taught by Vidhi for the benefit of allowing the battery to be kept at a specific level of the user and for decreasing deterioration of the battery. 

With respect to claim 5, Takahashi further discloses wherein the voltage measuring unit is further configured to measure a voltage across the battery pack and a voltage across the bypass resistor [VBT and VRA].

With respect to claim 6, Takahashi further discloses wherein the processor is further configured to: receive at least one of the voltage across the battery pack and the voltage across the bypass resistor from the voltage measuring unit, and control the opening/closing operation of the charging FET based on the received at least one of the voltage across the battery pack and the voltage across the bypass resistor [the voltage values VBT and VRA are input into the controllers which controls the switches].
With respect to claim 7, Takahashi further discloses wherein the processor is configured to control the opening/closing operation of the charging FET so that a voltage equal to a sum of a difference between the voltage across the battery pack and the predetermined upper limit, and a voltage drop value of the cell assembly, is applied to the bypass resistor when the charging FET is turned off [when the switch is off (i.e. after reaches the upper limit as disclosed above) the current will flow through the resistor, and the energy that is applied will be equal to that upper limit voltage minus the voltage drop in the battery due to its internal resistance (i.e. since this is a series circuit the energy lost is bound by ohms law)].

With respect to claims 8 and 15, Vidhi further discloses wherein the processor is configured to control the opening/closing operation of the charging FET to uniformly maintain the voltage across the battery pack for a turn off period during which the charge current flows in the bypass resistor and the charging FET is turned off [Fig. 4 illustrates a uniform charging configuration].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant claims to modify the switching/charging of Takahashi to include a uniform voltage across the battery as taught by Vidhi for the benefit of allowing the battery to be kept at a specific level of the user and for decreasing deterioration of the battery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859